Citation Nr: 1206080	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lymphedema residual to Hodgkin's disease, claimed as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as due to herbicide (Agent Orange) exposure, or as secondary to lymphedema residual to Hodgkin's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, in part, denied service connection for residuals of Hodgkin's disease (to include as due to herbicide (Agent Orange) exposure) and erectile dysfunction (to include as secondary to residuals of Hodgkin's disease).  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In December 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In connection with the Board hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

Here, the Veteran has asserted that he developed Hodgkin's disease and erectile dysfunction as a result of service.  Specifically, he contends that these disorders are the result of exposure to herbicides (specifically, Agent Orange) while serving at Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

If a veteran was exposed to an herbicide agent (to include Agent Orange during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions, including Hodgkin's disease and Non-Hodgkin's lymphoma.

While there is no legal authority pursuant to which exposure to herbicides is presumed for veterans serving in Thailand, VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the RTAFBs, including Nakhon Phanom, and performed duties which placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron.  Id.  For those veterans, however, for which the evidence does not establish duties which placed them on or near the perimeters of the base, the RO is directed to provide the veteran with information regarding herbicide use in Thailand and give the veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged herbicide exposure.  Id. 

Service personnel records show that the Veteran was in Thailand from October 1967 to July 1968.   While in Thailand, the Veteran served as an electrical power production specialist technician.  During his December 2011 hearing, the Veteran testified that he was responsible for running and refueling the portable generators located around the base so that they would be in full working capacity in the event of an emergency.  He reported that the base perimeter fence was approximately 30 feet from his dwelling ("hooch"). 

Despite the requisite Thailand service, the Board notes that the instant claim has not been developed in accordance with the procedures of M21-MR Part IV, Subpart ii, ch. 2, sec. C, para. 10(q) for verifying herbicide exposure for veterans who served in Thailand during the Vietnam Era who claim a disability as due to herbicide exposure.  Thus, remand is warranted for the RO to comply with such development procedures prior to readjudication and further appellate consideration of the claims based on herbicide (Agent Orange) exposure.. 

The Board points out that, alternatively, the Veteran has claimed service connection for erectile dysfunction as secondary to lymphedema residual to Hodgkin's disease. While the actions requested on remand are not specific to this theory of entitlement, because these actions could result in the award of service connection for lymphedema, which, in turn, could affect the Veteran's secondary service connection claim, these matters are inextricably intertwined, and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. The RO's adjudication of the claims should include consideration of all evidence added to the claims file since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted in connection with the December 2011 Board hearing (notwithstanding the initial waiver of RO consideration of these claims).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions: 

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  The RO should complete the steps outlined in the M21-MR Part IV, Subpart ii, ch. 2, sec. C, para. 10(q) concerning verification of exposure to herbicides in Thailand.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond. 

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority. 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

